     Case 1:15-cv-07433-RWS Document 964 Filed 01/15/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------x
VIRGINIA L. GI UFFRE ,
                                                              15 Civ . 7433
            Plaintiff,
                                                              ORDER
     - against -
                                            rr·--=-~-=-.:
                                                                                                --
                                                                                               --···-·-=::..--=-~-7
                                                                                                ..                                    ,,
                                                                                                                                     '. -i
                                            \ noc1..
                                              ~ - ~~                 .                                                                   I
GHISLAINE MAXWELL ,                              \ U" 1.J__         .. .               .                                             ; !
                                                                           ·                               , .,
---------------------------------------r.~(~C :\_ 1;~ Jk
                                                 1
                                             ,
                                                 \   ,.__                      '   ~       I   • '     ~   1   .....
                                                                                                                       F:q
                                                                                                                         1 r-:r)
                                                                                                                              l \,
                                                                                                                                 .
                                                                                                                         ..&J _ ..
                                                                                                       1
            Defendant .                      \\ . ..., , ;,,- "1 "' •1·1··~,,                   ··'.       ~ -·, \

                                                                                                                                     ~
                                                  ~~ L,!., "· ~ l   ~    ...                                   l
                                                                                   t,.
Sweet, D. J.                                     ~ -~~~~__:::-, -:;.--:-


     Previously scheduled for January 9 , 2019 , Defendant's

motion for an order to show cause , Dkt. No . 957, shall be heard

at 12:00PM on Wednesday , February 6 , 2019 in Courtroom 18C ,

United States Courthouse, 500 Pearl Street .



     It   is so ordered .




New York, NY
January 1(5 , 2019                                            ROB~
                                                                               U. S .D. J .
